Exhibit 10.42

 

I hereby certify that the address of the

Mortgagee stated below is correct.

 

/s/James R. Lagasse

 

James R. Lagasse, Vice President of

NewAlliance Bank

 

MORTGAGE AND SECURITY AGREEMENT

 

TO ALL PEOPLE TO WHOM THESE PRESENTS SHALL COME, GREETINGS:

 

KNOW YE, THAT RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania limited
liability company, having a principal office and mailing address at c/o Griffin
Land & Nurseries, Inc., 204 West Newberry Road, Bloomfield, Connecticut 06002
(hereinafter called the “Grantor”), for the consideration of Ten ($10.00)
dollars and other good and valuable consideration received to the full
satisfaction of NEWALLIANCE BANK, a Connecticut banking corporation having an
office at 195 Church Street, New Haven, Connecticut 06510 (hereinafter called
the “Grantee”), DOES HEREBY GRANT, CONVEY, TRANSFER AND ASSIGN TO Grantee, its
successors and assigns, forever the following property, interests and rights
(collectively, the “Mortgaged Property”):

 

That certain piece or parcel of land, with any buildings and improvements now or
hereafter placed thereon, known as 871 Nestle Way and being in the Town of
Breinigsville, County of Lehigh, and Commonwealth of Pennsylvania, and more
particularly bounded and described in Schedule A annexed hereto and made a part
hereof (collectively, the “Premises”).

 

All the right, title and interest of the Grantor, now or hereafter acquired, in
or to the land lying in the bed of any street, road or avenue, opened or
proposed, and any and all sidewalks, plazas, alleys, strips and gores, in front
of, adjoining or adjacent to said Premises; and any and all privileges,
tenements, hereditaments, licenses, easements, rights, royalties, mineral, oil
and gas rights, rents, issues and profits, water, water rights, and
appurtenances, reversions and remainders belonging or in any way appertaining to
the Premises.

 

All right, title and interest of the Grantor in or to any and all buildings,
improvements, structures, equipment, machinery, apparatus, appliances, fittings,
fixtures, chattels, building materials, supplies, and other property stored at
or delivered to the Premises, and articles of personal property of every kind
and nature whatsoever, now or hereafter located in, upon or about the Premises,
or any part thereof, and used or usable in connection with any present or future
occupancy or operation of the Premises„ and all renewals and replacements
thereof and additions and accessions thereto, whether or not the same are or
shall be attached to the Premises in any manner (hereinafter collectively called
the “Service Equipment”). Service Equipment shall be deemed to include, without
limitation, all heating, lighting, laundry, incinerating and power equipment,
engines, pipes, pumps, tanks, motors, dynamos, boilers, fuel, conduits,
switchboards, plumbing, lifting, cleaning, refrigerating, ventilating, and
communications apparatus, sprinkler systems and other fire prevention and fire
extinguishing apparatus, air cooling and air conditioning apparatus, elevators,
escalators, shades, blinds, awnings, screens, storm doors, and windows,
refrigerators, refrigerating plants, wall cabinets, attached cabinets,
partitions, ducts and compressors, pumps, filters, hoses, gas and electric
equipment and fixtures, ranges, stoves, disposals, washing machines, dryers,
furniture, furnishings, tables, chairs, carpets and rugs, and all right, title
and interest of the Grantor in and to any Service Equipment which may be subject
to any security agreement, conditional bill of sale, or chattel mortgage
superior to the rights of the Grantee under this Mortgage and Security Agreement
(the “Mortgage”), and the Grantor agrees to execute and deliver, from time to
time, such further documents and instruments as may be requested by the Grantee
to confirm, preserve, and

 

--------------------------------------------------------------------------------


 

enforce the lien of this Mortgage as to the Service Equipment; and all the
proceeds and products of any/and all Service Equipment, including, but not
limited to, any deposits or payments now or hereafter made thereon.

 

Any and all unearned premiums, accrued, accruing or to accrue under any
insurance policy or policies now or hereafter obtained by Grantor and all
proceeds payable by reason of the conversion, voluntary or involuntary, of the
Mortgaged Property, the improvements and/or any other property or rights
encumbered or conveyed hereby, or any part thereof, into cash or liquidated
claims.

 

Any and all awards or payments, including interest thereon, and the right to
receive the same, which may be made with respect to the Mortgaged Property as a
result of the exercise of the right of eminent domain, the alteration of the
grade of any street, or any other injury to or decrease in the value of the
Mortgaged Property, to the extent of all amounts which may be secured by this
Mortgage at the date of receipt of any such award or payment by the Grantee, and
of the reasonable attorneys’ fees, costs and disbursements incurred by the
Grantee in connection with the collection of such award or payment, and the
Grantor agrees to execute and deliver, from time to time, such further
instruments as may be requested by the Grantee to confirm such assignment to the
Grantor of any such award or payment.

 

Any and all further estate, right, title, interest, property, claim and demand
whatsoever, either in law or in equity, of the Grantor, in or to any of the
above.

 

TO HAVE AND TO HOLD the above granted and bargained Mortgaged Property, with the
privileges and appurtenances thereof, unto the said Grantee, its successors and
assigns, forever, to its and their own proper use and behoof. And also, the said
Grantor does for Grantor and for Grantor’s heirs, executors, administrators,
successors and assigns covenant with the said Grantee, its successors and
assigns, that at and until the ensealing of these presents Grantor is well
seized of the Mortgaged Property as a good indefeasible estate in FEE SIMPLE;
and has good right to bargain and sell the same in manner and form as above
written; and that the same is free from all encumbrances whatsoever, except
encumbrances set forth on Schedule B, Part I of the mortgagee title insurance
policy delivered to and pre-approved by Grantee (the “Policy”).

 

AND FURTHERMORE, the said Grantor does by these presents bind Grantor and
Grantor’s heirs, executors, administrators, successors and assigns, forever, to
warrant and defend the above granted and bargained Mortgaged Property to the
said Grantee, its successors and assigns, against all claims and demand
whatsoever, except as set forth on Schedule B, Part I of the Policy.

 

THE CONDITION OF THIS DEED IS SUCH THAT:

 

WHEREAS, Grantee this date has made to Grantor a commercial mortgage loan in the
principal amount of FOUR MILLION THREE HUNDRED THOUSAND AND 00/100 DOLLARS
($4,300,000.00) (the “Loan”) having a maturity date of not later than
January 28, 2020 as evidenced by a Promissory Note of even date in such amount
payable to Grantee or order (the “Note”); and

 

WHEREAS, in consideration thereof, and in order more fully to protect the
security of this Mortgage, Grantor represents, warrants, covenants, and agrees
as follows:

 

1.                                       Authority, to Execute Loan Documents.
The Grantor has full power and authority to execute and deliver the Note, this
Mortgage, all other mortgage instruments, security agreements, and all other
agreements and documents required of it (collectively, the “Loan Documents”), to
the Grantee, and the execution and delivery of the same is not in violation of
and will not result in default of any agreements or understanding the Grantor
may have with any person or persons. The Grantor’s execution and delivery of the
same has been duly authorized by all requisite company actions.

 

2

--------------------------------------------------------------------------------


 

2.                                       Legal Tender, Joint and Several
Liability. The Grantor shall pay all the indebtedness evidenced by the Note,
including, but not limited to, all outstanding principal and the interest owed
under the Note in lawful money of the United States at the times and in the
manner set forth in the Note (collectively, the “Mortgage Debt”). If the Grantor
consists of more than one person or entity, such Grantors shall be jointly and
severally liable for the performance of all covenants and agreements herein
contained:

 

3.                                       Taxes Assessments, Other Charges and
Future Laws. The Grantor shall pay promptly, before the same shall become
delinquent, all real estate taxes, other taxes, assessments, sewer rents, water
rates and other charges of any kind now or hereafter levied or assessed upon the
Mortgaged Property or any part thereof, or upon the Note, or upon the interest
of the Grantee in the Mortgaged Property, and any governmental or municipal
charges and impositions for which lien rights exist. The Grantor shall exhibit
to the Grantee receipts for the payment of real estate taxes immediately
following payment thereof, and receipts for the payment of all other items
specified in this Section prior to the date when the same shall become
delinquent, upon request of the Grantee.

 

In the event of the passage, after the date of this Mortgage, of any law or in
the event of the rendition of a decision of any court of competent jurisdiction
imposing upon the Grantee the taxes, charges or assessments previously paid by
the Grantor, or changing in any way the laws for the taxation of mortgages or
indebtedness secured by mortgages, or imposing a tax, directly or indirectly, on
this Mortgage or the Note, or changing the manner of the collection of any such
taxes, charges or assessments, so as to affect this Mortgage or lessen the net
income to Grantee on the Mortgage Debt Grantor shall pay any such tax, charge or
assessment to or for the Grantee.

 

4.                                       Hazard Insurance.  The Grantor shall
keep the Mortgaged Property and any and all alterations, rebuilding,
replacements and additions thereto, insured for the benefit of the Grantee
pursuant to policies which shall provide coverage of not less than coverage
encompassed by Builder’s Risk (during any period of construction of the
improvements), Fire, Extended Coverage and Vandalism and Malicious Mischief
perils broadened to so-called “Direct or All Risk of Physical Loss” (hereinafter
collectively called the “Hazards and Risks”), all in forms approved by the
Grantee and in an amount equivalent to the greater of the Loan or one hundred
(100%) percent of the full insurable value thereof, with such insurance to
provide for the full replacement cost, excluding the footings and foundations
below the lower basement floor undersurface, or if there is no basement, that
surface which is below ground level, without deduction for depreciation. Such
insurance shall not contain any clause which would result in the insured
thereunder being required to carry insurance with respect to the property
covered thereby in an amount equal to the minimum specific percentage of the
full replacement cost of such property in order to prevent the insured therein
named from becoming a co-insurer of any loss under such policy.  If deemed
reasonably necessary by the Grantee, the Grantor shall also maintain in full
force and effect with respect to the Mortgaged Property, Boiler and Machinery
insurance, in forms and amounts satisfactory to the Grantee.  The Grantor shall
also maintain rent insurance against loss of rentals arising out of damage or
destruction from the said Hazards and Risks and vandalism and malicious
mischief, in an amount sufficient to avoid any coinsurance penalty, but in any
event for not less than one (1) year’s gross rental income of the Premises, or
for such other amount as the Grantee may require.  Grantor may provide coverage
required by this Section 4 through a blanket policy.

 

All insurance herein provided for shall cite the Grantee as a first mortgagee
therein and shall be obtained by the Grantor and issued by companies
satisfactory to the Grantee. All policies, including additional and renewal
policies, shall contain an agreement by the insurer that it will endeavor to
provide at least fifteen (15) days prior written notice to the Grantee of any
cancellation of the policy, provided that failure to do so shall impose no
obligation or liability on the insurer.  All renewal binders shall be delivered
to the Grantee before the expiration of the then current policy, with renewal
policies to follow within fifteen (15) days after receipt thereof by the
Grantor. All policies, including additional and renewal policies, shall be
payable, in case of loss or damage, to the Grantee as the first mortgagee and
shall contain the standard Mortgage Endorsement and non-contributing mortgagee
clause as well as the standard waiver of subrogation endorsement, and waiver of
other endorsements, as the Grantee may require from time to

 

3

--------------------------------------------------------------------------------


 

time, all to be in form acceptable to the Grantee. In the event of any loss, the
Grantor will give immediate notice thereof to the Grantee. The Grantor hereby
appoints the Grantee its attorney-in-fact, coupled with an interest, and
authorizes, and so long as an Event of Default has occurred and has not been
cured, directs and empowers such attorney, at the Grantee’s option, on behalf of
the Grantor, to adjust, compromise and settle any losses under any of the
insurance policies, to collect and receive payments of insurance, to endorse the
Grantor’s name on all documents, checks and drafts in payment of any insured
loss. If no Event of Default has occurred and is continuing and the cost to
repair the damage to the Mortgaged Premises does not exceed $500,000.00, then
the insurance proceeds shall be paid to Grantor and used for the restoration of
the Mortgaged Premises. If the cost to repair the damage exceeds $500,000.00,
provided no Event of Default has occurred and is continuing and further provided
that Grantor demonstrates to the full satisfaction of Grantee in Grantee’s
reasonable discretion that: (i) the subject insurance proceeds are sufficient to
restore the damage to the Mortgaged Property, (ii) the restoration of damage
caused by such casualty can be completed within two hundred forty (240) days
following such casualty; and (iii) the restoration of damage is permitted under
applicable state and local regulations, then Grantee will permit the use of such
insurance proceeds received by Grantee and Grantor to be used for the
restoration of the Mortgaged Property subject to the following additional
conditions. The foregoing shall apply only to such insurance proceeds as may be
needed to defray the cost of restoration and any excess over the actual cost of
restoration shall be paid over to Grantor.  Any insurance proceeds made
available shall be held by Grantee until Grantor furnishes complete plans and
specifications for the restoration of the Mortgaged Property, reasonably
satisfactory to Grantee and accompanied by all required governmental approvals
and permits and shall be disbursed to the Grantor solely for the purpose of
restoring the Mortgaged Property to its former condition as the work progresses,
the time and amount of each disbursement to be at the sole discretion and upon
the estimate of Grantee. The foregoing shall not apply to any casualty which
occurs during the last one hundred eighty (180) days prior to the maturity date
of the loan secured hereby.

 

If, at any time during the term of this Mortgage, including any extension
thereof, the area in which the Premises, or any part thereof, is located is
designated as a “flood prone” area pursuant to the Flood Disaster Protection Act
of 1973, or any amendment or supplements thereto, or if such area is identified
on official flood maps published by the Department of Housing and Urban
Development as a “flood” area/zone, then, in such event, Grantor shall promptly
obtain flood insurance in an amount equal to that coverage available pursuant to
regulations adopted from time to time by the National Flood Insurance Program or
the amount of indebtedness hereby secured, whichever is less, and shall
otherwise comply with the National Flood Insurance Program as set forth in the
Flood Disaster Protection Act of 1973. Grantor further covenants and agrees to
fully comply with the requirements of any law, order, rule, ordinance or
regulation concerning flood insurance, to the extent that the same apply to the
Premises, or any part thereof.

 

5.                                       Liability Insurance. The Grantor shall
obtain, carry and maintain liability insurance with minimum limits of
$2,000,000.00 per occurrence and $3,000,000.00 in the aggregate with companies
satisfactory to the Grantee, and copies of such insurance policies, including
renewals thereof, shall be deposited with the Grantee and shall contain a
provision designating the Grantee as an additional insured party and providing
for not less than fifteen (15) days written notice to the Grantee prior to any
cancellation, non-renewal or material change thereof. Grantor may provide
coverage required by this Section 5 through a blanket policy.  The Grantee may,
based on customary and reasonable market requirements applicable to properties
of this type and usage, re-evaluate the foregoing coverage amounts and require
that they be reasonably increased from time to time.

 

6.                                       Other Insurance.  The Grantee may, at
its option, reasonably require the Grantor to obtain additional insurance in
forms, amounts, substance and with companies, institutions or persons reasonably
satisfactory to the Grantee. If at any time, the Mortgaged Property shall be
deemed or discovered subsequent to the date hereof to be “nonconforming,”
Grantor shall, upon request by the Grantee, immediately insure the Mortgaged
Property against: (a) contingent liability from the operation of any such
building laws; (b) demolition insurance; and (c) increased cost of construction
insurance, all in such formats and amounts as shall be satisfactory to Grantee.

 

4

--------------------------------------------------------------------------------


 

7.                                       Tax Escrow.  The Grantor agrees to pay
to Grantee on a monthly basis together with payments due under the Note, amounts
estimated by the Grantee to be sufficient to enable the Grantee to pay, as they
become due, all taxes and assessments and charges as set forth in this
Mortgage.  Any deficiencies because of the insufficiency of such additional
payments shall be forthwith deposited by the Grantor with the Grantee upon
demand by the Grantee. No trust relationship shall exist between the Grantor and
Grantee as to said funds so deposited, and said funds may be commingled with the
Grantee’s other funds, and no interest shall be paid by the Grantee to the
Grantor for any funds so deposited. The Grantee, at its option at any time after
such Event of Default, may apply the balance remaining of said funds so
deposited, as a credit against the Mortgage Debt.

 

8.                                       Maintenance and Repair. The Grantor
shall maintain the Mortgaged Property in good condition and repair, and shall
not commit or suffer any waste thereon. Provided insurance or condemnation
proceeds are made available to the Grantor, the Grantor shall promptly repair,
restore, replace or rebuild any part of the Mortgaged Property which may be
damaged or destroyed by any casualty whatsoever or which may be affected by any
proceeding of the character referred to in Section 11 hereof.

 

9.                                       Alteration or Demolition. The Grantor
agrees that no building or other property now or hereafter covered by the lien
of this Mortgage shall be removed, demolished, or structurally altered without
the prior written consent of the Grantee, except that the Grantor may remove or
dispose of, free from the lien of this Mortgage, any Service Equipment as from
time to time may become worn out or obsolete, provided that prior to such
removal, any such Service Equipment shall be replaced with other equipment of
value and utility at least equal to that of the replaced Service Equipment and
free from any title retention or security agreement or other encumbrance. By
such removal and replacement, the Grantor shall be deemed to have automatically
subjected such other equipment to the lien of this Mortgage and Section 24
hereof. The Grantor shall immediately notify the Grantee of any such replacement
and shall further execute such mortgage, security agreement, or other documents
as the Grantee may require with respect thereto.

 

10.                                 Restrictions on Sale and Use of
Property, Etc. The Grantor shall at all times own the Mortgaged Property and
will not sell, lease, encumber, grant a security interest in, suffer change in
title or ownership of, or otherwise transfer, or vest title in anyone other than
the Grantor, to all or any part of the Mortgaged Property while any part of the
Mortgage Debt remains unpaid, except with the Grantee’s prior written consent. 
Further, unless required by applicable law or unless the Grantee has otherwise
agreed in writing, the Grantor shall not allow changes in the nature of the
occupancy for which the Mortgaged Property were intended on the date of this
Mortgage, including, but not limited to, any change in any private restrictive
covenant or private restrictions, if any, limiting or defining the uses which
may be made of any part of the Premises; nor shall the Grantor initiate a change
in the zoning classification of the Premises, without the prior written consent
of the Grantee.

 

11.                                 Eminent Domain. In the event that the whole
or any substantial part of the Mortgaged Property shall be taken by eminent
domain, or in the event of any alteration of the grade of any street or highway,
or if any other injury to or decrease in value of the Mortgaged Property, or the
reacquisition of the whole or any part of the Mortgaged Property pursuant to the
terms of any redevelopment plan or agreement affecting the Mortgaged Property or
if any agreement shall be made between the Grantor and any entity vested with
the power of eminent domain, any and all awards and payments on account thereof
shall be deposited with the Grantee (such awards and/or payment hereinafter
referred to as the “Award” or “Payment”). The Grantor shall give the Grantee
immediate notice of the actual or threatened commencement of any of the
foregoing proceedings, and shall deliver to the Grantee copies of all papers
served in connection with any such proceedings. The Grantee shall have the right
to intervene and participate in any proceedings in connection with any such
taking and any costs and expenses incurred by the Grantee in connection
therewith shall be payable by the Grantor on demand, unless such intervention
shall be prohibited by the court having jurisdiction over such taking, in which
event the Grantor shall consult with the Grantee in connection with such
proceedings; and the Grantor shall not enter into any agreement with regard to
the Mortgaged Property or any Award or Payment on account

 

5

--------------------------------------------------------------------------------


 

thereof unless the Grantee shall have consented thereto in writing. The Grantor
hereby appoints the Grantee its attorney-in-fact; coupled with an interest, and
authorizes, directs and empowers such attorney, at the Grantee’s option, on
behalf of the Grantor, to adjust, compromise and settle the claim for any such
Award or Payment, to collect, receive and retain the proceeds thereof, to
endorse the Grantor’s name on all documents and instruments in connection
therewith, and to give proper receipts therefor. The Grantor further agrees, on
request, to make, execute, and deliver to the Grantee any and all assignments
and other instruments, as the Grantee may require, to confirm or assign all such
Award or Payment to the Grantee free and clear of any and all encumbrances of
any nature whatsoever.

 

Notwithstanding any such taking, alteration of grade, other injury to or
decrease in value of the Mortgaged Property, or reacquisition of title, or
agreement, the Grantor shall continue to pay the Mortgage Debt. Any reduction in
the Mortgage Debt resulting from the application by the Grantee of such award or
payment as hereinafter set forth shall be deemed to take effect only on the date
of such application. The proceeds of any award or payment, after deducting the
expenses of collection, including, but not limited to, attorneys’ and other
professional fees and other costs and disbursements incurred by the Grantee, may
be applied by the Grantee, at its option, toward payment of the Mortgage Debt,
whether or not same shall be then due or payable, or be paid over wholly or in
part to the Grantor for the purposes of altering or restoring any part of the
Mortgaged Property which may have been damaged as a result of any such taking,
alteration of grade, or other injury to the Mortgaged Property, or for any other
purpose or object satisfactory to the Grantee, but the Grantee shall not be
obligated to see to the proper application of any amount paid over to the
Grantor, nor shall the amount so paid over to the Grantor be deemed a payment on
the Mortgage Debt.   The Grantee agrees that so long as it is reasonably
practical to do so, it will pay over such proceeds to the Grantor for
restoration of the Mortgaged Property upon the same terms and conditions as
apply to the use of insurance proceeds under Paragraph 4 above.

 

If prior to the receipt by the Grantee of such award or payment, the Mortgaged
Property shall have been sold on foreclosure of this Mortgage, the Grantee shall
have the right to receive said award or payment to the extent of the Mortgage
Debt remaining unsatisfied after such sale of the Mortgaged Property, with
interest thereon at the highest rate set forth in the Note, whether or not a
deficiency judgment on this Mortgage shall have been sought or recovered or
denied, and to the extent of the attorneys’ and other professional fees, costs
and disbursements incurred by the Grantee in connection with the collection of
such award or payment.

 

12.                                 Protection of Lien; Costs and
Indemnification. The Grantor shall pay all reasonable costs, expenses and
disbursements incurred in connection with the Loan, including, but not limited
to, reasonable attorneys’ and other professional fees, recording fees, survey
costs, title search fees, abstract fees, title insurance premiums, brokerage
fees, and appraisal fees. The Grantor shall indemnify and hold the Grantee
harmless from all costs, expenses and disbursements arising from the claims of
any person or incurred by reason of any action, suit, proceeding, hearing,
motion or application before any court or administrative body in which the
Grantee may be a party by reason hereof, including, but not limited to,
condemnation, bankruptcy and administrative proceedings, as well as any other
proceedings wherein proof of claim is required to be filed, or incurred or
expended for any reason in the defense, enforcement, protection or sustaining of
the terms, lien or priority of this Mortgage, to the extent not caused by
Grantee’s gross negligence or willful misconduct. At its option, but without any
liability for failure to do so, the Grantee may pay any reasonable costs,
expenses or disbursements required to be, but not paid by Grantor under this
Mortgage, and may perform any acts required under this Mortgage to be performed
by the Grantor and incur the expense thereof, and the Grantor shall repay all
such costs, expenses and disbursements to the Grantee on demand, together with
interest thereon at the highest rate set forth in the Note, from the date on
which such payment is made by the Grantee, and the same shall be included in the
Mortgage Debt and be secured by this Mortgage.

 

The Grantee, in making any payment herein authorized in the place and stead of
the Grantor which relates to: (i) taxes, assessments, water rates, sewer use and
rentals and other governmental or municipal charges, fines, impositions or liens
asserted against the Mortgaged Property, may do so according to any bill,
statement or estimate procured from the appropriate public office without
inquiry into

 

6

--------------------------------------------------------------------------------


 

the accuracy thereof or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof, or (ii) insurance premiums, may
do so according to any notice, bill, statement or estimate procured from the
appropriate insurer without inquiry into the accuracy or validity thereof, or
(iii) any apparent or threatened adverse title, lien, statement of lien,
encumbrance, claim or charge, shall be the sole judge of the legality or
validity of same, or (iv) the expense of repairs or replacement of any
buildings, improvements, Service Equipment or any other Mortgaged Property,
shall be the sole judge of the necessity for, and extent of, any such repairs or
replacement, or (v) any other purpose not specifically enumerated in this
Section, may do so whenever, in its reasonable judgment and discretion, such
payment shall seem necessary. or desirable to defend or protect the lien of this
Mortgage, and provided further that in connection therewith, the Grantee, at its
option, may, and is hereby authorized, to obtain a continuation report of title
prepared by a title insurance company, the costs of which shall be repayable by
the Grantor on demand, together with interest thereon at the highest rate set
forth in the Note, from the date on which such payment is made by the Grantee,
and the same shall be included in the Mortgage Debt and be secured by this
Mortgage.

 

13.                                 Rental and Security. The Grantor shall not
collect rent more than thirty (30) days in advance of its due date under any
lease for any part of the Mortgaged Property without the prior written consent
of the Grantee; and in the event such approval is given, the Grantor agrees to
deposit said rents with the Grantee upon request. The Grantor shall not assign
the whole or any part of said rents, or income or profits arising from the
Mortgaged Property, without the prior written consent of the Grantee.

 

14.                                 Waiver of Liens. The Grantor shall furnish
to the Grantee all such waivers and releases of liens or claims upon the
Mortgaged Property as the Grantee may require, and shall keep and maintain the
Mortgaged Property free from the claim of all persons supplying labor or
materials in connection with the construction or repair of any building on the
Premises, notwithstanding by whom such labor or materials may have been
contracted. In the event that any mechanics lien is filed against the Mortgaged
Property, the Grantor shall cause the same to be canceled and discharged of
record within sixty (60) days after the date of filing thereof.

 

15.                                 Estoppel Certificate. The Grantor shall
certify by a writing, duly acknowledged, to the Grantee, or to any proposed
assignee of this Mortgage, upon request, the amount of principal and interest
then owing on this Mortgage and whether any offsets or defenses exist against
the Mortgage Debt, within ten (10) business days of such request.

 

16.                                 Statement on Encumbrances. Upon request by
the Grantee, the Grantor shall obtain from all persons hereafter having or
acquiring any interest in, or encumbrance on, the Mortgaged Property or any part
thereof, a writing, duly acknowledged, stating the nature and extent of such
interest or encumbrance, and that the same is subordinate to this Mortgage and
that no offset or defenses exist in favor thereof against this Mortgage or the
Note, and deliver such writing to the Grantee.

 

17.                                 Receiver. The Grantee, in any action to
foreclose this Mortgage, or upon the actual or threatened waste to any part of
the Mortgaged Property, or upon the occurrence of an Event of Default beyond any
applicable notice and cure periods, shall be at liberty to apply for the
appointment of a receiver of the rents, issues, profits and security deposits of
the Mortgaged Property without notice, and shall, to the extent permitted by
law, be entitled to the appointment of such receiver as a matter of right,
without consideration of the value of the Mortgaged Property as security for the
Mortgage Debt, or the solvency of any person or corporation liable for the
payment of such rental amounts.

 

18.                                 Books, Records and Accounts. The Grantor
will keep and maintain or will cause to be kept and maintained proper and
accurate books, records and accounts reflecting all items of income and expense
in connection with the operation of the Mortgaged Property or any part thereof,
including, but not limited to, any services, equipment or furnishings provided
in connection therewith, whether such income or expenses be realized by the
Grantor or by any other person or entity whatsoever. The Grantee or its designee
shall have the right from time to time, at all times during normal business
hours and upon

 

7

--------------------------------------------------------------------------------


 

reasonable prior notice, to examine such books, records and accounts at the
office of the Grantor or other person or entity maintaining such books, records,
and accounts and to make copies or extracts thereof as the Grantee shall desire.

 

19.                                 Rental and Income Statements. In accordance
with and as otherwise requested in Section 34(c) below, the Grantor shall
furnish to the Grantee upon request, statements prepared in a manner
satisfactory to the Grantee and in such detail as the Grantee may reasonably
require, showing the annual rent roll, other income, and the detailed operating
expenses of the Mortgaged Property.

 

20.                                 Right to Enter Premises. The Grantee and any
persons authorized by the Grantee shall have the right to enter and inspect the
Mortgaged Property at all reasonable times and upon reasonable prior notice,
subject to the rights of tenant(s). Any professional fees and expenses that may
be incurred by Grantee in connection with any reports prepared by or on behalf
of Grantee shall be paid by Grantor within thirty (30) days of billing; provided
that, such reports are required by a regulatory agency or body or Grantor has
committed an Event of Default. Any third party professionals engaged to prepare
any reports must be approved by Grantee.

 

21.                                 No Waiver, Etc. Any failure by the Grantee
to insist upon the strict performance by the Grantor of any of the terms and
provisions hereof shall not be deemed to be a waiver of any of the terms and
provisions hereof, and the Grantee, notwithstanding any such failure, shall have
the right thereafter to insist upon the strict performance by the Grantor, of
any and all of the terms and provisions of this Mortgage. Neither the Grantor
nor any other person now or hereafter obligated for the payment of the Mortgage
Debt, in whole or in part, shall be relieved of such obligation by reason of:
(a) the failure of the Grantee to comply with any request of the Grantor or of
any other person so obligated to take action to foreclose this Mortgage or
otherwise enforce any of the provisions of this Mortgage or any obligation
secured by this Mortgage, (b) the release, regardless of consideration, of the
whole or any part of the Mortgaged Property or of any obligor for the Mortgage
Debt, and (c) any agreement or stipulation between any subsequent owner or
owners of the Mortgaged Property and the Grantee extending the time of payment
or modifying the terms of the Note or this Mortgage without first having
obtained the consent of the Grantor or such other person, and in the latter
event, the Grantor and all such other persons shall continue to be liable to
make such payments according to the terms of any such agreement of extension or
modification, unless expressly released and discharged in writing by the
Grantee.

 

Regardless of consideration, and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Premises, the Grantee may
release the obligation of anyone at any time liable for the Mortgage Debt or any
part of the Mortgaged Property and may extend the time of payment or otherwise
modify the terms of the Note and/or this Mortgage without, as to the Mortgaged
Property or the remainder thereof, in any way impairing or affecting the lien of
this Mortgage, or the priority of such lien, as security for the payment of the
Mortgaged Debt as it may be so extended or modified, over any subordinate lien.

 

22.                                 Partial Foreclosure. The Grantee may, at its
option and to the extent permitted by law, foreclose this Mortgage for any
portion of the Mortgage Debt or any other sums secured hereby which are then due
and payable, subject to the continuing lien of this Mortgage for the balance not
then due, but nothing contained in this Section shall impair or affect any right
or remedy which the Grantee might now or hereafter have, were it not for this
Section, and the right given by this Section shall be in addition to any others
which the Grantee may have hereunder.

 

23.                                 Marshaling. The Grantee shall not be
compelled to release, or be prevented from foreclosing or enforcing this
Mortgage upon all or any part of the Mortgaged Property, unless the entire
Mortgage Debt hereby secured shall be paid in lawful money as aforesaid; and the
Grantee shall not be required to accept any part or parts of the Mortgaged
Property, as distinguished from the entire whole thereof, as payment of or upon
said Mortgage Debt to the extent of the value of such part or parts; and the
Grantee shall not be compelled to accept or allow any apportionment of said
Mortgage Debt to or

 

8

--------------------------------------------------------------------------------


 

among any separate parts of the Mortgaged Property. In case of a foreclosure
sale, the Mortgaged Property may be sold in one parcel and as an entirety or in
such parcels, manner or order as the Grantee in its sole discretion may elect.

 

24.                                 Security Agreement and Financing Statement.
This Mortgage shall constitute a Security Agreement within the meaning of the
Uniform Commercial Code as enacted and adopted in the Commonwealth of
Pennsylvania, as amended from time to time (the “Code”) with respect to any
interests or property included in the definition herein of the words “Mortgaged
Property”, which interests or property may not be deemed to form a part of the
real estate described in Schedule A or may not constitute a “fixture” (within
the meaning of the Code). Accordingly, in addition to any other rights and
remedies availed to the Grantee hereunder, the Grantee shall have all the rights
of a “secured party” under the Code, as amended from time to time. Furthermore,
to the extent as may be required by law, the Grantor hereby authorizes the
Grantee to sign and file financing or continuation statements at any time with
respect to any of the Mortgaged Property, without such financing statements
being executed by, or on behalf of the Grantor. Notwithstanding the foregoing,
the Grantor shall execute or cause to be executed such financing or continuation
statements as required by applicable law the Grantee and shall reimburse the
Grantee on demand for all costs and expenses of any kind incurred in connection
therewith, including, without limitation, the Grantee’s attorneys’ fees.  THIS
MORTGAGE IS EFFECTIVE AND SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A
FIXTURE FILING WITH RESPECT TO ALL GOODS WHICH ARE OR ARE TO BECOME FIXTURES
INCLUDED WITHIN THE MORTGAGED PROPERTY AND IS TO BE FILED FOR RECORD IN THE REAL
ESTATE RECORDS OF THE OFFICE OF THE TOWN WHERE THE MORTGAGED PROPERTY IS
SITUATED. THE MAILING ADDRESS OF GRANTOR AND THE ADDRESS OF GRANTEE FROM WHICH
INFORMATION CONCERNING THE SECURITY INTEREST MAY BE OBTAINED ARE SET FORTH ON
PAGE ONE HEREOF.  PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS MORTGAGE OR ANY
FINANCING STATEMENT RELATING TO THIS MORTGAGE SHALL BE SUFFICIENT AS A FINANCING
STATEMENT.

 

25.                                 Interest After Judgment. Should the Grantee
herein obtain a judgment against Grantor, interest shall accrue on said judgment
at the interest rate set forth in the Note as applicable to interest payable
before or after judgment, or as provided by statute, whichever interest rate
shall be greater at that time.

 

26.                                 Rights and Remedies Cumulative. To the
extent permitted by law, the rights and remedies provided for in this Mortgage,
or which the Grantee may have otherwise, at law or in equity (including, but not
limited to, the right to damages by reason of the failure of the Grantor to
keep, observe and perform any of the covenants and agreements contained in this
Mortgage), shall be distinct, separate and cumulative, and shall not be deemed
to be inconsistent with each other, and none of them, whether or not exercised
by the Grantee, shall be deemed to be in exclusion of any other, and any two or
more of all such rights and remedies may be exercised at the same time. Further,
the Grantee may resort for the payment of the Mortgage Debt to any other
security therefor held by the Grantee, in such order or manner as the Grantee
may elect.  If the Grantor has given the Grantee one or more mortgages other
than this Mortgage with respect to the Mortgaged Property or any portion
thereof, then all such mortgages, and all rights and remedies provided for in
all such mortgages shall remain distinct and separate, and none of them shall
merge or be merged with this Mortgage or any other mortgages.

 

27.                                 WAIVER OF HOMESTEAD.  FURTHER, THE GRANTOR
HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, THE BENEFITS OF ALL VALUATION,
APPRAISEMENT, HOMESTEAD, EXEMPTION, STAY, REDEMPTION AND MORATORIUM LAWS, NOW IN
FORCE OR WHICH MAY HEREAFTER BECOME LAW.

 

28.                                 WAIVER OF JURY TRIAL. THE GRANTOR HEREBY
WAIVES TRIAL BY JURY IN ANY COURT AND IN ANY SUIT, ACTION OR PROCEEDING ON ANY
MATTER ARISING IN CONNECTION WITH OR IN ANY WAY RELATED TO THE FINANCING
TRANSACTIONS OF WHICH

 

9

--------------------------------------------------------------------------------


 

THIS MORTGAGE IS A PART AND/OR THE ENFORCEMENT OF ANY OF THE GRANTEE’S RIGHTS
AND REMEDIES. THE GRANTOR ACKNOWLEDGES THAT GRANTOR MAKES THIS WAIVER KNOWINGLY,
VOLUNTARILY AND ONLY AFTER EXTENSIVE CONSIDERATION OF THE RAMIFICATIONS OF THIS
WAIVER WITH GRANTOR’S ATTORNEY.  NO PARTY TO THIS MORTGAGE HAS AGREED WITH OR
REPRESENTED TO ANY OTHER PARTY HERETO THAT THE PROVISIONS OF THIS SECTION WILL
NOT BE FULLY ENFORCED IN ALL INSTANCES.

 

29.                                 Compliance with Local, State and Federal
Regulation.

 

(a)                                  Grantor has, to the extent appropriate and
obtainable, procured any and all necessary certificates, licenses,
authorizations, registrations, permits, environmental and zoning resolutions
and/or approvals necessary for the operation of all improvements and businesses
at the Mortgaged Property, or any part thereof, or the commencement or
continuance of construction thereof, as the case may be.

 

(b)                                 Respecting the Mortgaged Property and the
use and operation thereof, the Grantor shall at all times remain in compliance
with all federal, state and local laws and ordinances, and the Grantor is not,
to the best of its knowledge, and shall not be at any time, in violation of any
restrictive covenant or zoning, land use, environmental protection (including,
without limitation, air pollution, water pollution, and inland wetland
proscriptions), health, occupation, safety or other law, regulation or order.

 

(c)                                  Without limiting in any way the generality
of the foregoing respecting the Mortgaged Property and the use and operation
thereof, the Grantor is, to the best of its knowledge, and shall at all times
remain in compliance with any statutes, regulations, orders or compliance
schedules relating to all orders of the federal Occupational Safety and Health
Act (“OSHA”) and the Pennsylvania Occupational Safety and Health Act, and the
Grantor has made arrangements so that it will be, within time limits set by
OSHA, in full compliance with any orders or compliance schedules issued in
connection therewith relating to the future operations of the Grantor.

 

30.                                 Environmental Matters. Grantor and Grantee
have entered into that certain Environmental Compliance and Indemnity Agreement
of even date herewith, the terms and conditions of which are incorporated herein
by this reference and made a part hereof as if fully set forth herein.

 

31.                                 Event of Default. Upon the occurrence of an
Event of Default hereunder, the Mortgage Debt shall become due and payable
forthwith at the option of the Grantee. Each of the following events shall be
deemed to be an “Event of Default” hereunder: (i) the failure of the Grantor to
pay when due any and all indebtedness owed to the Grantee, including, without
limitation, any principal and/or interest or any amount owed under this Mortgage
when due and payable as provided herein; or (ii) failure to promptly (within the
time period set forth or, if no period is specifically set forth, then within
thirty (30) days after written notice from the Grantee) observe, perform or
comply with any obligation, condition or covenant to be observed, performed or
complied with by the Grantor of the Mortgage Debt, under this Mortgage, the Note
or any other agreements and documents executed and/or delivered in connection
with the Loan; or (iii) failure of the Grantor to pay when due any other
indebtedness or liabilities owed to the Grantee or, as to any obligation in
excess of $50,000.00, singularly or in the aggregate, owed to any other person
or entity, or failure to promptly observe, perform or comply with any other
covenants or obligations owed to the Grantee, or the occurrence of a default
under any documents or agreements evidencing, securing or relating in any way to
any indebtedness, liabilities or obligations of every kind, nature and
description of the Grantor owing to the Grantee, other than the Mortgage Debt
(collectively, the “Financing Agreements”); or (iv) the Grantor shall cease to
legally exist or be dissolved, or the Grantor shall be deprived of title,
possession or control of the Mortgaged Property by process or operation of law
or order of any court, or if any foreclosure proceeding shall be instituted on
any lien or mortgage of any kind affecting the Mortgaged Property; or (v) the
filing by or against the Grantor of any petition, arrangement, reorganization,
or the like under any insolvency or bankruptcy law, or the adjudication of them
or any of them as a bankrupt, or the making of an assignment for the benefit of

 

10

--------------------------------------------------------------------------------


 

creditors, or the appointment of a receiver for any part of any of their
respective properties (with respect to an involuntary petition or filing,
Grantor shall have up to sixty (60) days to cause the dismissal of same); or
(vi) insolvency (as such term is deemed in the Federal Bankruptcy Code, U.C.C.
Section 101(32)) of the Grantor, or any of Grantor’s members, officers, or
managers; or (vii) any material representation, warranty, or disclosure, or any
statements, certificate or other data made by or furnished by the Grantor in
this Mortgage, the Note and any other agreements and documents executed and/or
delivered in connection with the Loan, or any material representation, warranty,
or disclosure made by the Grantor is determined by the Grantee to have been
false or misleading on the date when made; or (viii) any amendment or
modification of any provision of the articles of organization of Grantor or of
its operating agreement changing the nature of Grantor’s business, the powers of
the manager, the voting rights of its members or the management of the Project
or Grantor without Grantee’s prior written consent; or (ix) any change,
withdrawal, removal, addition or substitution of any member of Grantor holding
more than 10% of the interest or Grantor without the Grantee’s prior written
consent or any other change in the control or management of Grantor or any
hypothecation, alienation, transfer, pledging, securitization, assignment,
collateralization, granting, or mortgaging of any such interest of Grantor; or
(x) any merger or consolidation of the Grantor with or into another person,
unless the resulting entity has a net asset value equal to or greater than the
Grantor.

 

FOR THE PURPOSE OF OBTAINING POSSESSION OF THE PROPERTY FOLLOWING ANY DEFAULT
HEREUNDER, THE BORROWER IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OF ANY
COURT OF RECORD IN THE COMMONWEALTH OF PENNSYLVANIA OR ELSEWHERE, AS ATTORNEY
FOR THE BORROWER, AS WELL AS FOR THE PERSONS CLAIMING UNDER, BY, OR THROUGH THE
BORROWER, TO APPEAR FOR AND CONFESS JUDGMENT IN EJECTMENT AGAINST THE BORROWER
AND ALL PERSONS CLAIMING UNDER, BY, OR THROUGH THE BORROWER, IN FAVOR OF THE
LENDER FOR THE RECOVERY BY THE LENDER OF POSSESSION OF THE PROPERTY, FOR WHICH
THIS MORTGAGE (OR A COPY THEREOF VERIFIED BY AFFIDAVIT) SHALL BE SUFFICIENT
WARRANT; WHEREUPON A WRIT OF POSSESSION OF THE PROPERTY MAY BE ISSUED FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDING WHATSOEVER AND WITHOUT STAY OF EXECUTION,
THE BORROWER HEREBY RELEASING AND AGREEING TO RELEASE THE LENDER AND ANY SUCH
ATTORNEY FROM ALL PROCEDURAL ERRORS AND DEFECTS WHATSOEVER IN ENTERING SUCH
ACTION OR JUDGMENT OR IN CAUSING SUCH WRIT OR PROCESS TO BE ISSUED OR IN ANY
PROCEEDING THEREON OR CONCERNING THE SAME, PROVIDED THAT THE LENDER SHALL HAVE
FILED IN SUCH ACTION AN AFFIDAVIT MADE ON THE LENDER’S BEHALF SETTING FORTH THE
FACTS NECESSARY TO AUTHORIZE THE ENTRY OF SUCH JUDGMENT ACCORDING TO THE TERMS
OF THIS MORTGAGE, OF WHICH FACTS SUCH AFFIDAVIT SHALL BE PRIMA FACIE EVIDENCE. 
IT IS HEREBY EXPRESSLY AGREED THAT IF FOR ANY REASON AFTER ANY SUCH ACTION HAS
BEEN COMMENCED, THE SAME SHALL BE DISCONTINUED, MARKED SATISFIED OF RECORD, OR
TERMINATED, OR POSSESSION OF THE PROPERTY SHALL REMAIN IN OR BE RESTORED TO THE
BORROWER OR ANYONE CLAIMING UNDER, BY, OR THROUGH THE BORROWER, THE LENDER MAY,
WHEREVER AND AS OFTEN AS THE LENDER SHALL HAVE THE RIGHT TO TAKE POSSESSION
AGAIN OF THE PROPERTY, BRING ONE OR MORE FURTHER ACTIONS IN THE MANNER
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE PROPERTY AND TO CONFESS
JUDGMENT THEREIN AS HEREINABOVE PROVIDED, AND THE AUTHORITY AND POWER ABOVE
GIVEN TO ANY SUCH ATTORNEY SHALL EXTEND TO ALL SUCH FURTHER ACTIONS IN EJECTMENT
AND CONFESSION OF JUDGMENT THEREIN AS HEREINABOVE PROVIDED, WHETHER BEFORE OR
AFTER AN ACTION OF MORTGAGE FORECLOSURE IS BROUGHT OR OTHER PROCEEDINGS IN
EXECUTION ARE INSTITUTED UPON THIS MORTGAGE OR ANY INSTRUMENT THEN EVIDENCING
ANY OF THE LIABILITIES, AND AFTER JUDGMENT THEREON OR THEREIN AND AFTER A
JUDICIAL SALE OF THE PROPERTY.

 

32.                               Miscellaneous Provisions.

 

(a)                                 In the event of a foreclosure of this
Mortgage, the purchaser of the Mortgaged Property, if the Grantee so consents,
shall succeed to all the rights of the Grantor to the Mortgaged

 

11

--------------------------------------------------------------------------------


 

Property, including, without limitation, any right to unearned premiums, in and
to all policies of insurance assigned and delivered to the Grantee pursuant to
the provisions hereof.

 

(b)                                 Any demand by the Grantee upon the Grantor
hereunder, or any notice required to be given hereunder shall be deemed
sufficient and commercially reasonable notice and shall be effective when
delivered to an overnight mail or messenger service or deposited in the mails,
first class, postage prepaid, registered or certified mail, return receipt
requested, to Grantor or Grantee, as the case may be, at its address set forth
above. Either of the parties hereto may notify the other that any such notice
shall be given to such other address as such party may so instruct by written
notice similarly given.

 

(c)                                  Any and all provisions of the Financing
Agreements are hereby made a part hereof to the same extent as if fully set
forth herein.

 

(d)                                 The Grantor shall immediately give notice to
the Grantee of any Event of Default by the Grantor of the Mortgage Debt under
this Mortgage and shall notify the Grantee promptly of the occurrence of any of
the following:

 

(i)                                     a fire or other casualty causing
material damage to the Mortgaged Property;

 

(ii)                                  receipt of notice of eminent domain
proceedings or condemnation of the Mortgaged Properly;

 

(iii)                               receipt of notice from any governmental
authority relating to the structure, use or occupancy of the Mortgaged Property,
or any real property adjacent to the Mortgaged Property;

 

(iv)                              receipt of any notice from any tenant of all
or any portion of the Mortgaged Property asserting that the Grantor is in breach
of a material obligation to such tenant;

 

(v)                                 substantial change in the use of the
Mortgaged Properly;

 

(vi)                              receipt of any notice from the holder of any
lien or security interest in the Mortgaged Property asserting that the Grantor
is in breach of an obligation to such holder;

 

(vii)                           commencement of any litigation affecting the
Mortgaged Property that is not covered by insurance;

 

(viii)                        any contract or agreement with respect to any sale
or other transfer of any part of the Mortgaged Property.

 

(e)                                  Wherever used in this Mortgage, unless the
context clearly indicates a contrary intent, or unless otherwise specifically
provided herein, the word “Grantee” shall include “any subsequent holder or
holders of this Mortgage” the word “person” shall include “an individual,
corporation, partnership, unincorporated association, or other entity”. Unless
otherwise provided herein, plural or singular shall include each other, and
pronouns in any gender shall be construed as masculine, feminine or neuter as
the context requires.

 

(f)                                   If any term or provision of this Mortgage
or the application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Mortgage, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid

 

12

--------------------------------------------------------------------------------


 

or unenforceable, shall not be affected thereby, and each term and provision of
this Mortgage shall be valid and enforceable to the fullest extent permitted by
law.

 

(g)                                  The captions or section headings used in
this Mortgage are for convenience only and of no substance or significance, and
shall not be used to interpret, modify or affect in any way the covenants and
agreements herein contained.

 

(h)                                 This Mortgage shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania, and
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, executors, administrators, successors and assigns.

 

33.                               Special Provisions. The Grantor further agrees
and covenants as follows:

 

(a)                                 Not later than one hundred twenty (120) days
after the end of each fiscal year, financial information of Grantor including,
without limitation, an annual rent roll, an operating statement, a cash flow
statement and a balance sheet and any other information reasonably requested by
the Grantee, prepared by Grantor’s chief financial officer, or if Grantor has no
such officer, the chief financial officer of Grantor’s manager.

 

(b)                                 The Grantor shall also furnish to the
Grantee such other financial information as the Grantee reasonably requires.

 

(c)                                  No subsequent encumbrances, liens, or
interests of any kind shall be permitted (voluntary of involuntary) on or in the
Mortgaged Property.

 

(d)                                 The Grantor will fund an 18-month debt
service interest reserve account (the “Interest Reserve”) during the last four
(4) years of the existing term of the lease between the Grantor and Olympus
Corporation of the Americas dated December 16, 2008 (the “Olympus Lease”), to be
held by and pledged to the Bank pursuant to a pledge and security agreement
reasonably acceptable to the Grantee.  Upon extension of the existing term of
the Olympus Lease, or execution of a new lease on terms reasonably acceptable to
the Grantee, this provision shall be of no further force and effect and, if it
has been funded, the Interest Reserve will be released to the Grantor.

 

(e)                                  The Grantor will fund a $100,000 tenant
improvement/Leasing commission reserve account (the “TI/LC Reserve”) during the
last four (4) years of the existing term of the Olympus Lease, to be held by and
pledged to the Bank pursuant to a pledge and security agreement reasonably
acceptable to the Grantee.  Upon extension of the existing term of the Olympus
Lease, or execution of a new lease on terms reasonably acceptable to the
Grantee, this provision shall be of no further force and effect and, if it has
been funded, the TI/LC Reserve will be released to the Grantor.

 

34.                               Appraisals.  The Grantor will reimburse the
Grantee for the reasonable costs of obtaining or updating appraisals of the
Mortgaged Property in accordance with the Grantee’s regulatory requirements,
unless an Event of Default has occurred, in which case, the Grantee reserves the
right to obtain an updated appraisal of the Mortgaged Property at any time and
from time to time, the cost of which updated appraisal or appraisals shall be
exclusively borne by the Grantor.

 

35.                               Nonrecourse.  Notwithstanding any other
provision of this Mortgage or other Loan Documents to the contrary, the
execution of this Mortgage shall impose no personal liability on the Grantor or
any principal, director, officer, employee, beneficiary, shareholder, partner,
member, trustee, agent or affiliate of the Grantor or any person owning,
directly or indirectly, any legal or beneficial interest in the Grantor, or any
successors or assigns of any of the foregoing (the “Exculpated Parties”) for
payment of the indebtedness evidenced hereby. The Grantee shall look only to the
Mortgaged Property and to the rents, issues and profits thereof, and other
collateral identified herein and in the other Loan

 

13

--------------------------------------------------------------------------------


 

Documents, and upon an Event of a Default will not seek any deficiency or
personal judgment against the Grantor or any of the Exculpated Parties, except
such judgment or decree as may be necessary to foreclose and bar the Grantor’s
interests in the Mortgaged Property.  Notwithstanding the foregoing, the Grantor
shall remain personally liable for all expenses, damages, losses and costs 
(including, without limitation, reasonable attorney’s fees) incurred by the
Grantee in connection with:

 

(i)                                     fraud or gross negligence on behalf of
or by the Grantor in connection with the Grantor’s application for or obtaining
the Loan or in the performance of the Grantor’s obligations thereunder;

 

(ii)                                  obtaining and using insurance loss or
condemnation proceeds other than as provided for in this Mortgage;

 

(iii)                               misappropriation of rents or security
deposits from the Mortgaged Property while an Event of Default is continuing;

 

(iv)                              intentional physical waste of the Mortgaged
Property on behalf of or by the Grantor;

 

(v)                                 The Grantor’s breach of the warranties,
covenants and representations made under the Environmental Compliance And
Indemnity Agreement between the Grantor and the Grantee of even date herewith;
and

 

(vi)                              failure to pay any taxes, assessments or other
charges with respect to the Mortgaged Property.

 

NOW, THEREFORE, if the Note and any additional notes which in accordance with
the provisions hereof shall be secured hereby, and any extensions or renewals
thereof shall be well and truly paid according to their tenor, and if all
agreements and provisions contained in all such notes and herein are fully kept
and performed, then this deed shall become null and void; otherwise to remain in
full force and effect.

 

[The Remainder of this Page Intentionally Left Blank]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has hereunto caused this instrument to be
executed as of the 28th day of January, 2010.

 

 

Signed, Sealed, and Delivered

 

in the presence of:

RIVERBEND CROSSINGS III HOLDINGS LLC

 

 

 

 

 

By:

Riverbend Lehigh Valley Holdings I LLC

 

 

Its Sole Member

 

 

 

 

 

By:

Griffin Land & Nurseries, Inc.

 

 

 

Its Sole Member

 

 

 

/s/Lucille Valentine

 

 

 

By:

/s/Michael Gamzon

Print Name:     Lucille Valentine

 

 

 

Name:

Michael Gamzon

 

 

 

 

Title:

Vice President

 

 

 

/s/Anna Giliberti

 

 

 

Print Name:     Anna Giliberti

 

 

 

 

 

 

 

 

STATE OF

New York

)

 

 

)

ss.

 

 

COUNTY OF

New York

)

 

 

 

 

On this 27th day of January, 2010, before me a Notary Public in and for the
State of New York, the undersigned officer, personally appeared Michael Gamzon,
who acknowledged him/herself to be the Vice President of Griffin Land &
Nurseries, Inc., the sole member of Riverbend Lehigh Valley Holdings I LLC,
which is the sole member of RIVERBEND CROSSINGS III HOLDINGS LLC, a Pennsylvania
limited liability company, and that he as such officer of Griffin Land &
Nurseries, Inc., being authorized to do so, executed the foregoing instrument
for the purposes therein contained by signing the name of Riverbend Crossings
III Holdings LLC by him/herself as such officer of the sole member of the sole
member of said limited liability company.

 

 

 

/s/Theresa Gordon

 

Name:  Theresa Gordon

 

Notary Public

 

My Commission Expires:  August 23, 2013

 

Signature Page to Mortgage and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ALL THAT CERTAIN tract or piece of land situate in Upper Macungie Township,
Lehigh County, Pennsylvania, more particularly bounded and described as follows,
to wit:

 

BEGINNING at a point on the northerly legal right-of-way line of Nestle Way (80
foot wide right-of-way), said point being on the dividing line between Tax
Parcel J6-4-17, Lot 3 and Tax Parcel J6-4-17A, Lot 1A and Lot 1B, lands now or
formerly Crossing I, LLC, and from said point of beginning running, thence,

 

The following two (2) courses and distances along the northerly right-of-way
line of Nestle Way:

 

1.              South 63 degrees 05 minutes 35 seconds West, a distance of 77.90
feet to a point of curvature, thence;

 

2.              Along the arc of a circle curving to the right, having a radius
of 560.00 feet, a central angle of 20 degrees 12 minutes 35 seconds, an arc
length of 197.53 feet, a chord bearing South 73 degrees 11 minutes 52 seconds
West and a chord distance of 196.50 feet to a point, thence;

 

The following five (5) courses and distances along the dividing line between Tax
Parcel J6-4-17, Lot 3, proposed Parcel ‘B’ and Tax Parcel J6-4-17, Lot 3,
proposed Parcel ‘C’:

 

3.              North 20 degrees 30 minutes 28 seconds West, a distance of
615.79 feet to a point, thence;

 

4.              North 50 degrees 01 minute 50 seconds West, a distance of 357.53
feet to a point, thence;

 

5.              South 87 degrees 49 minutes 37 seconds West, a distance of
276.93 feet to a point, thence;

 

6.              South 09 degrees 30 minutes 20 seconds West, a distance of
377.59 feet to a point, thence;

 

7.              South 61 degrees 00 minutes 16 seconds West, a distance of 94.02
feet to a point; thence;

 

The following fourteen (14) courses and distances in and along the centerline of
Iron Run Creek, being the common dividing line between Lot 3, proposed Parcel
‘B’ and Tax Parcel J6-4-17, Lot 4, lands now or formerly HAAF

 

8.              North 36 degrees 28 minutes 53 seconds West, a distance of 60.05
feet to a point, thence;

 

9.              North 60 degrees 18 minutes 59 seconds West, a distance of 51.12
feet to a point, thence;

 

10.       North 50 degrees 00 minutes 19 seconds West, a distance of 85.71 feet
to a point, thence;

 

11.       North 29 degrees 50 minutes 03 seconds West, a distance of 81.04 feet
to a point, thence;

 

12.       North 19 degrees 04 minutes 41 seconds East, a distance of 44.17 feet
to a point, thence;

 

13.       North 27 degrees 59 minutes 27 seconds West, a distance of 65.58 feet
to a point, thence;

 

14.       North 04 degrees 54 minutes 41 seconds West, a distance of 84.14 feet
to a point, thence;

 

15.       North 27 degrees 42 minutes 34 seconds West, a distance of 107.06 feet
to a point, thence;

 

16.       North 34 degrees 25 minutes 36 seconds West, a distance of 161.85 feet
to a point, thence;

 

17.       North 35 degrees 27 minutes 38 seconds West, a distance of 127.38 feet
to a point, thence;

 

18.       North 40 degrees 44 minutes 28 seconds West, a distance of 74.80 feet
to a point, thence;

 

19.       North 23 degrees 58 minutes 36 seconds West, a distance of 34.19 feet
to a point, thence;

 

Schedule A to Mortgage and Security Agreement

 

--------------------------------------------------------------------------------


 

20.       North 52 degrees 48 minutes 02 seconds West, a distance of 138.03 feet
to a point, thence;

 

21.       North 40 degrees 47 minutes 08 seconds West, a distance of 74.99 feet
to a point on the southerly legal right-of-way line for limited access of
Interstate Route 78 (A.K.A. US Route 22, a.k.a. S.R. 0078, variable width
right-of-way), thence;

 

The following seven (7) courses and distances along the southerly legal
right-of-way line for limited access for Interstate Route 78:

 

22.       South 84 degrees 40 minutes 25 seconds East, a distance of 119.51 feet
to a point, thence;

 

23.       South 81 degrees 48 minutes 40 seconds East, a distance of 100.12 feet
to a point, thence;

 

24.       South 84 degrees 40 minutes 25 seconds East, a distance of 79.14 feet
to a point, thence;

 

25.       Along the arc of a circle curving to the left, having a radius of
5,824.65 feet, a central angle of 02 degrees 18 minutes 31 seconds, an arc
length of 234.69 feet, a chord bearing South 85 degrees 49 minutes 40 seconds
East and a chord distance of 234.67 feet to a point, thence;

 

26.       North 85 degrees 48 minutes 18 seconds East, a distance of 40.95 feet
to a point, thence;

 

27.       South 81 degrees 22 minutes 01 seconds East, a distance of 46.00 feet
to a point, thence;

 

28.       Along the arc of a circle curing to the left, having a radius of
5,824.65 feet, a central angle of 03 degrees 26 minutes 33 seconds, an arc
length of 349.96 feet, a chord bearing South 89 degrees 33 minutes 12 seconds
East and a chord distance of 349.91 feet to a point, thence;

 

The following two (2) courses and distances along the common dividing line
between tax parcel J6-4-17, Lot 3, proposed Parcel ‘B’ and Tax Parcel J6-4-17a,
Lot 1A and Lot 1B:

 

29.       South 37 degrees 24 minutes 51 seconds East, a distance of 1,109.88
feet to a point, thence;

 

30.       South 26 degrees 50 minutes 16 seconds East, a distance of 369.89 feet
to the point and place of beginning.

 

Tax ID / Parcel No. 545508886511 1   Tile Number 455501

 

Being the same premises which Allentown Crossings III, L.L.C., a Delaware
limited liability company by Deed dated 1/7/10 and recorded 1/12/10 in Lehigh
County Doc ID 2010000683 conveyed unto Riverbend Crossings III Holdings LLC, a
PA limited liability company, in fee.

 

17

--------------------------------------------------------------------------------